Citation Nr: 0728421	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-21 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
nervous disorder. 

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as generalized anxiety disorder. 

3.  Evaluation for left elbow status post epicondylitis, 
status post extensor debridement (minor arm), currently 
evaluated as 0 percent disabling. 

4.  Evaluation for tinea cruris, currently evaluated as 0 
percent disabling. 

5.  Evaluation for post-traumatic esotropia with diplopia, 
bilateral pterygia, currently evaluated as 0 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 1977 
and from June 1980 to June 2003.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2004 rating 
decision, by the St. Petersburg, Florida, Regional Office 
(RO), which confirmed the previous denial of service 
connection for a nervous disorder.  That rating action 
granted service connection for left elbow lateral 
epicondylitis, status post extensor debridement, post-
traumatic esotropia with diplopia and bilateral pterygium, 
and tinea cruris, each evaluated as 0 percent disabling.  The 
veteran perfected a timely appeal to the decision.  

On April 20, 2007, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.  

The Board notes that, while it is not made clear in the 
record, it appears that the RO reopened the veteran's claim 
and denied it on the merits.  However, the Board must 
initially determine whether new and material evidence has 
been received regardless of the RO's actions.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Therefore, the issue has been 
characterized as noted on the title page.  

In July 2005, the veteran submitted additional evidence, 
directly to the Board and to the RO, without a signed waiver 
of initial consideration of the evidence by the RO, or, 
agency of original jurisdiction (AOJ).  After reviewing the 
evidence, the Board finds that it may proceed with 
considering the veteran's without a waiver because the 
evidence is duplicative of the evidence of record and this 
evidence was already considered by the RO.  See 38 C.F.R. 
§ 20.1304 (2006).  

The issue of entitlement to a compensable evaluation for 
tinea cruris is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a February 1980 decision, the Board denied service 
connection for a nervous disorder.  

2.  The evidence associated with the claims file subsequent 
to the February 1980 Board decision is relevant and probative 
of the issue at hand.  

3.  The veteran's generalized anxiety disorder is 
attributable to service.  

4.  The veteran is right handed.  

5.  The veteran's left elbow epicondylitis status post 
debridement is manifested by subjective complaints of pain 
and objective evidence of tenderness, pain with use, but 
essentially full range of motion.   


CONCLUSIONS OF LAW

1.  The January 1980 Board decision denying service 
connection for a nervous disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2006).  

2.  New and material evidence has been received since the 
January 1980 Board decision sufficient to reopen the 
veteran's claim for service connection for a nervous 
disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.156, 3.159(a) (2006).  

3.  Generalized anxiety disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303 (2006).  

4.  The left elbow epicondylitis, status post extensor, is 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.59, 4.71a, 
Diagnostic Codes 5020, 5308 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). In a new and material evidence claim, the notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In the instant case, the veteran's claim of entitlement to 
service connection for a nervous disorder is being reopened 
and the claim granted.  As such, any deficiencies with regard 
to VCAA notice as to that issue are harmless and 
nonprejudicial.  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in November 2003 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision.  That letter informed the veteran 
of what evidence was required to substantiate the claims, and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the RO.  As the Federal 
Circuit Court has recently stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development. Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the claims 
at issue, and considering that the veteran is represented by 
a highly qualified veterans service organization, we find 
that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."  


II.  Pertinent Laws, Regulations, and Court Precedents.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2006).  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the veteran filed her petition to reopen the 
claim for service connection for a nervous disorder after 
August 29, 2001, the Board will apply these revised 
provisions.  See 38 C.F.R. §§ 3.156(a), 3.159(c).  

Under the regulations, new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  


III.  Factual background.

The record indicates that the veteran had two periods of 
service.  He served on active duty from June 1975 to June 
1977 and from June 1980 to June 2003.  The veteran was seen 
in December 1975 with complaints of nervousness, shaking, and 
poor sleeping habits.  The assessment was adjustment reaction 
to army life with ongoing situations.  The veteran was again 
seen on January 15, 1977 with complaints of being nervous, 
shaking, and being unable to concentrate enough to write a 
letter.  On the occasion of his separation examination in 
June 1977, the veteran reported being in good health; a 
psychiatric evaluation was reported as normal.  Visual acuity 
was reported as 20/25, bilaterally.  

The veteran was afforded a VA examination in August 1977, at 
which time he reported problems with insomnia, restlessness, 
fatigue and nervousness.  The veteran admitted that he had 
difficulty in adjusting to the military way of life and that 
he had a language barrier; but he got along.  The veteran 
indicated that he was finding it difficult to readjust to his 
home environment.  Following a mental status examination, the 
veteran was diagnosed with anxiety reaction.  

By a rating action in October 1977, the RO denied service 
connection for anxiety reaction.  

In May 1979, the veteran sought to reopen his claim of 
entitlement to service connection for a nervous disorder.  
Submitted in support of his claim were several lay 
statements, attesting to the change in the veteran's behavior 
following his discharge from service.  

The records indicate that the veteran was seen at an Army 
Health Clinic in June 1979, while serving in the National 
Guard.  At that time, he reported that he had had a nervous 
breakdown and that he was being treated by an administration 
hospital.  The veteran indicated that nothing helped him; he 
stated that he was very nervous and requested some help.  The 
pertinent diagnosis was borderline state, early schizophrenic 
decompensation; medication was prescribed.  

By a decision, dated in February 1980, the Board determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a nervous disorder.  It was determined that 
the evidence did not support a finding that the veteran had a 
nervous disorder that was related to his service.  

The veteran entered active duty in June 1980.  On the 
occasion of his enlistment examination in April 1980, he 
reported a history of nervous trouble.  The veteran was seen 
in June 1981 complaining of nervousness; he indicated that he 
had been on medication for nerves since 1979.  In February 
1993, the veteran underwent excision of pterygium from the 
right eye, with conjunctival graft and lamellar keratoplasty.  
In December 1993, the veteran was diagnosed with recurrent 
pterygium; corrected visual acuity was 20/20, bilaterally.  
In a report of medical assessment, dated in March 2001, the 
veteran reported a history of anxiety for which he was 
evaluated by mental health.  The records indicate that the 
veteran was diagnosed with left recurrent epicondylitis.  In 
January 2003, the veteran underwent lateral extensor 
debridement in his left elbow.  The veteran was seen in March 
2003 for a postoperative evaluation of his left elbow; it was 
noted that he was doing well.  

A Persian Gulf registry examination was conducted in November 
2003.  At that time, the veteran indicated that he had 
chronic pains in the elbow; it was noted that he had surgery 
on the left elbow for tendonitis.  He reported several 
minutes of stiffness in the morning.  It was noted that the 
veteran had prior diagnoses of skin fungus, with rash limited 
to the perirectal area; pterygium of both eyes, with onset in 
1976 with surgery several times for lesions; diplopia as a 
result of damage to the muscles of the right eye during a 
parachute jump in 1992; and a nervous condition.  Examination 
revealed bilateral pterygia, worse on the right and diplopia 
with lateral gaze.  The assessment was chronic anxiety; 
diplopia; and nervous condition.  

The veteran was seen for a psychiatric evaluation in December 
2003.  The veteran stated that he worried a lot.  The veteran 
indicated that he was not depressed, but was worried.  The 
veteran reported being stationed in the Persian Gulf from 
September 1990 to April 1991, during which time he witnessed 
bombs exploding, bodies of deceased individuals, and breathed 
burning petroleum.  Following a mental status examination, 
the veteran was diagnosed with adjustment disorder with 
anxious mood.  

In January 2004, the veteran was seen at a VA orthopedic 
clinic for evaluation of left elbow pain that began in 
service in 2001; he noted that, two months ago, he developed 
aching discomfort of the lateral epicondylitis.  He denied 
any numbness and tingling in the hand.  It was noted that he 
had full painless range of motion to the left upper 
extremity.  There was voluntary weakness of fingers of the 
left hand; there was pain to the lateral epicondyle area.  
There were complaints of a Tinel's to extensor musculature 
proximal left forearm and to ulnar notch; there was no change 
in color, hydration, or temperature to palms.  X-rays of both 
elbows, taken in November 2003, were within normal limits.  
The impression was lateral epicondylitis on the left and 
ulnar neuropathy.  It was noted that the veteran would be 
provided a tennis elbow strap, and he would be advised 
regarding application of moist heat and massage to the 
lateral epicondyle area.  

The veteran was afforded a VA examination in April 2004, at 
which time he described a long history of generalized anxiety 
affecting his concentration.  He reported onset during 
military service, indicating that he would often worry 
affecting his concentration and muscle tension.  It was noted 
that the veteran saw a counselor in the mental health clinic 
in 1977, and he was later treated for acute stress reaction 
in 1979.  The veteran reported having episodes of depression 
during his period on active duty, particularly when he was 
medicated for the acute stress reaction.  Following a mental 
status examination, the examiner stated that the veteran had 
symptoms consistent with generalized anxiety disorder with 
minimal affect on social realm from such.  The diagnosis was 
generalized anxiety disorder, and major depression NOS, in 
full remission.  The examiner stated that it appears that 
both generalized anxiety disorder and depression are related 
and arose during service.  

The veteran was seen at an orthopedic clinic in September 
2004 with complaints of left wrist pain onset 2 days ago 
while at work as a security officer; he also noted that he 
was trying to avoid dropping a large bag when he lost his 
balance and fell on his left arm.  There was a full range of 
motion in the left hand and wrist, full power, sensation, no 
inflammation, erythema, ecchymosis, effusion, and slight 
swelling.  The impression was DeQuervain's on left, ulnar 
neuropathy, left elbow.  When seen in October 2004, the 
veteran reported occasional pain in the left elbow and some 
numbness in the middle 2 fingers; it was noted that he has 
been given elbow pad and feels some improvement.  On 
examination, he had a good range of motion in the wrist and 
elbow.  There was a small lateral scar at the elbow, with no 
tinel at cubital tunnel, with no atrophy in the thenar or 
inerosseous muscles.  There was no evidence subluxation in 
the ulnar nerve with flexion of elbow.  

On the occasion of another VA examination in March 2005, it 
was noted that the veteran started having some pain in the 
left wrist and left elbow around 2000; since then, he has 
been treated for lateral epicondylitis.  In 2002, he had 
surgery of his left lateral epicondyle which helped some.  
The veteran indicated that he was still having some mild 
complaints with his left elbow and left wrist.  Examination 
revealed a well healed incision on the left elbow.  He had 
some mild tenderness over the lateral epicondyle that was 
also painful.  The veteran's left lateral epicondyle had mild 
tenderness with palpation.  Range of motion of the elbow was 
completely normal.  Flexion was from 0 degrees to 145 
degrees; supination was 0 degrees to 85 degrees; and 
pronation was 0 degrees to 80 degrees.  He was 
neurovascularly intact.  Strength was 5/5 at the elbow 
musculature.  He had a stable elbow.  The examiner noted that 
the motions did not change with fatigue.  X-rays of the left 
elbow was normal except for left elbow lateral epicondyle 
with evidence of prior surgery with partial epicondylectomy.  
The assessment was left elbow lateral epicondylits.  The 
examiner stated that the veteran is having flare ups that 
increased his pain about 5 degrees, decrease his range of 
motion to 5 degrees, and increases his fatigability and 
incoordination by 5 degrees.  

At his personal hearing in April 2007, the veteran testified 
that he was treated for a psychological breakdown during a 
period of service in the National Guard; he was transported 
to Fort Lee hospital and placed in the hospital ward.  The 
veteran indicated that he also participated in Operation 
Desert Storm/Desert Shield; during that time, he was 
subjected to scud missile attacks.  The veteran indicated 
that he was often nervous because of a constant fear for his 
life; he stated that he occasionally gets shaky, gets 
nervous, with rapid heartbeat.  The veteran indicated that he 
continued to be a bit nervous after his discharge from 
service; he noted that he had been going to the Tampa Bay VA 
hospital in the psychiatric ward, but he stopped going 
because he couldn't afford to pay for the treatment.  The 
veteran indicated that he suffers from double vision; he also 
reported problems with headaches caused by his double vision.  
The veteran reported that his eyes get really red and 
irritated; he also has burning sensation for which he uses 
eye drops on a regular basis.  The veteran also related that 
he gets numbness and weakness in the left arm as a result of 
the elbow disability; he indicated that he was wearing a 
tennis elbow brace.  The veteran also reported that he has 
been given a cream to wear on the left elbow on a daily 
basis.  


IV.  Legal Analysis-New and material evidence.

As noted above, in January 1980, the Board denied the 
veteran's claim of entitlement to service connection for a 
nervous disorder.  That determination was based on a finding 
that the evidence did not support a finding that the veteran 
had a nervous disorder that was related to his service.  38 
U.S.C.A. § 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.1100 (2006).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was no 
evidence of a nexus between the claimed nervous disorder and 
service.  Since that determination, the veteran has presented 
competent evidence of a diagnosis of generalized anxiety 
disorder and evidence of a nexus between his nervous disorder 
and his period of service.  This evidence is relevant and 
probative to the issue at hand.  The evidence clearly cures 
one of the evidentiary defects that existed at the time of 
the prior decision.  See 38 C.F.R. § 3.156. Based upon the 
reasons for the prior denial, the additional evidence is new 
and material and the claim is reopened.  Regardless, he 
reentered service, thus establishing a new claim.  


V.  Legal Analysis-Service Connection.

Pertinent regulations provide that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2006).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Where a veteran served 90 days or more of continuous, active 
military service and certain chronic diseases, including 
psychoses, become manifest to a degree of 10 percent within 
one year from the date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Furthermore, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

As the veteran's claim for service connection for a 
psychiatric disorder has now been determined to be reopened, 
the Board will now consider his claim on a direct basis.  
Under the provisions of 38 C.F.R. § 3.303(b) (2002), where a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Here, as discussed in 
connection with the veteran's claim to reopen, the service 
medical records were shown to contain several occurrences and 
diagnoses of a nervous disorder, including anxiety.  A review 
of the service medical records as a whole suggests that the 
veteran experienced a chronic nervous disorder, symptoms of 
which continued to manifested after the veteran's discharge 
from service.  Since that time, as noted, the veteran has 
been diagnosed with a chronic anxiety disorder and major 
depression.  

It is noteworthy that, following a VA examination for mental 
disorders in April 2004, the VA examiner stated that the 
veteran suffers from generalized anxiety disorder and major 
depression, and that both are related and arose during 
service.  The Board notes that the AOJ rejected the opinion 
of the VA examiner because the opinion was based on history 
reported by the veteran and, as such, are unsubstantiated by 
the record.  However, the examiner clearly established that 
the record had been reviewed.  Therefore, this was not an 
opinion based upon lay history alone.  Moreover, the record 
clearly demonstrates that the veteran was seen in service for 
complaints of nervousness.  The veteran was shown to have 
what is now considered to have been chronic anxiety and 
depression in service, and has since been shown to have such 
chronic pathology.  

The Board finds that the veteran's consistent statements that 
he began experiencing anxiety in service, and that he had 
experienced continued problems with anxiety and depression 
over the years are probative and tend to lend greater weight 
to the VA medical opinion.  Accordingly, the Board finds that 
the evidence clearly supports a grant of service connection 
for anxiety neurosis.  The Board had an opportunity to 
observe the veteran during testimony and in regard to this 
issue was found to be credible.  In this regard, the Board 
concludes that the evidence of record shows that the 
veteran's anxiety reaction is due to service and that service 
connection for generalized anxiety disorder is supported by 
the evidentiary record.  38 U.S.C.A. § 5107.  



VI.  Legal Analysis-Higher evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  After careful 
review of the evidentiary record, the Board concludes that 
the veteran's left elbow and bilateral eye disorders have not 
changed and uniform evaluations are warranted.  

The veteran's statements describing the symptoms of his 
service-connected disorder are competent evidence.  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

It is maintained that the veteran's left elbow disorder 
warrants a compensable disability evaluation.  

The veteran is currently rated at 0 percent for left elbow 
epicondylitis, status post extensor debridement, under the 
provisions of Diagnostic Code 5308 pertaining to injury to 
Muscle Group VIII involvement.  

Diagnostic Code 5308 provides that slight injury to Muscle 
Group VIII will be noncompensably rated.  A moderate injury 
to this muscle group warrants a 10 percent rating.  A 
moderately severe injury warrants a 20 percent evaluation.  A 
severe injury warrants a 30 percent evaluation if in the 
dominant arm, and a 20 percent rating if in the non-dominant 
arm.  38 C.F.R. § 4.73.  See also 38 C.F.R. § 4.56 (2006).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection.  Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty.  
Healing of slight muscle injuries is followed by good 
functional results.  Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d) (1).  

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56 (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d) (2).  

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d) (3).  

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c), worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of severe muscle disability include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d) (4).  

The Board has reviewed the evidence of record and finds that 
the veteran's left lateral elbow epicondylitis most closely 
approximates the criteria for a 10 percent evaluation.  In 
this regard, the Board notes that nothing in this case 
suggests that the disability should have been rated as a 
muscle injury.  Clearly, there was no penetrating wound as 
contemplated by the appropriate regulations.  However, the 
Board is at liberty to consider other appropriate rating 
criteria.  

The veteran's service-connected left elbow epicondylitis can 
also be evaluated under Diagnostic Code 5020 for synovitis as 
the most closely analogous disability.  See 38 C.F.R. § 4.20 
(unlisted conditions are to be rated under a closely related 
disability in which both the function and location are 
closely analogous).  Synovitis is rated based on limitation 
of motion of the affected part, as degenerative arthritis 
under Diagnostic Code 5003.  Diagnostic Code 5003 provides 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion, 0 to 80 degrees of forearm pronation, and 
0 to 85 degrees of forearm supination.  38 C.F.R. § 4.71, 
Plate I.  

The Board has been presented with an examination report by a 
VA examiner.  The examiner established that there was left 
elbow epicondylitis.  It was established that he was having 
flare-ups and that there is a decrease in motion and pain 
resulting in a decrease of 5 degrees of motion.  The examiner 
also established that there was tenderness that caused pain.  
Based upon these findings, the evidence supports a 10 percent 
evaluation.  The veteran has periarticular pathology that is 
productive of painful motion.  See 38 C.F.R. § 4.59.  
However, an evaluation in excess of 10 percent is not 
warranted.  Significantly, the record does not reflect any 
evidence of retained foreign bodies or shell fragment wound 
in the left elbow; as such, a rating in excess of 10 percent 
is not warranted under Code 5308.  Moreover, the limitation 
of motion caused by the veteran's left elbow disorder, even 
when pain is considered, does not even come close to 
approximating the loss of motion required for the 20 percent 
rating under Code 5020.  

The Board notes that the clinical evidence of record fails to 
objectively demonstrate left elbow impairment which meets or 
more nearly approximates the criteria for an evaluation in 
excess of 10 percent under any of the pertinent criteria 
cited above.  

Accordingly, even if the Board conceded that the veteran's 
pain resulted in disability that equated to an additional 
limitation of motion in the left elbow, he would still need 
significant loss of motion to warrant a higher evaluation 
under Diagnostic Code 5020.  More specifically, the current 
evaluation would now contemplate the presence of limitation 
of flexion to 100 degrees or extension limited to 60 degrees.  
In order to warrant a higher evaluation, the disability would 
have to approximate the functional equivalent of flexion 
limited to 90 degrees or extension limited to 75 degrees.  As 
reflected above, such is not present.  Neither the lay nor 
objective evidence suggests such functional limitation due to 
any factor, to include flare-up, pain, weakness, excess 
fatigability etc.  Rather, he retains excellent functional 
use and there is minimal functional impairment.  Therefore, 
even taking into account the veteran's losses due to pain, 
the Board concludes that his adverse symptomatology does not 
equate to the criteria for a rating in excess of 10 percent.  
38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.  

Overall, the preponderance of the evidence is negative and 
against the assignment of an evaluation in excess of 10 
percent for the service-connected left elbow disorder.  

Although the veteran has described having pain in the left 
elbow, he has denied having lost any time from work.  The 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2006).  The current evidence of record does not demonstrate 
that the service-connected left lateral epicondylitis has 
resulted in frequent periods of hospitalization or in marked 
interference with employment. § 3.321.  The veteran is 
currently employed as a postal service carrier and he has not 
lost any time from work.  In fact, during his March 2005 VA 
examination, he stated that his symptoms were stable and were 
controlled with nonsteroidal medication.  He specifically 
noted that the left elbow disorder did not interfere with his 
activities of daily living.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

The application to reopen a claim for service connection for 
a nervous disorder is granted.  

Service connection for generalized anxiety disorder is 
granted.  

A 10 percent evaluation for left elbow epicondylitis, status 
post extensor debridement, is granted, subject to controlling 
regulations applicable to payment of monetary benefits.  


REMAND

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The veteran contends he is entitled to an increased rating 
for his service-connected tinea cruris.  At his personal 
hearing in April 2007, the veteran testified that the rash is 
spreading from his buttock area into his groin and inner 
thighs.  The veteran indicated that he has constant itching, 
and his skin crust over and stains his clothes.  The veteran 
further indicated that while he has been prescribed skin 
creams, they haven't provided any relief from the symptoms.  

The veteran's service-connected tinea cruris is rated under 
Diagnostic Code (DC) 7813 for dermatophytosis.  Under DC 
7813, dermatophytosis or ringworm, including tinea corporis 
(of body), tinea capitis (of head), tinea pedis (of feet), 
tinea barbae (of beard area), tinea unguim (of nails), and 
jock itch or tinea cruris (of inguinal area), is rated as 
disfigurement of the head, face, or neck (DC 7800), scars (DC 
7801 - 7805), or dermatitis (DC 7806), depending upon the 
predominant disability.  38 C.F.R. § 4.118, DC 7813 (2006).  

In this case, the veteran's VA examination report is 
insufficient to rate the veteran's disability under the 
rating criteria.  The March 2005 VA skin examination 
diagnosed lichen simplex, chronicus of the perianal area.  
The examination report simply noted some violaceous 
lichenfified plaques in the perianal area.  There is no 
further discussion of the veteran's condition in the report, 
other than the veteran's self-described history.  As such, 
the March 2005 VA examination does not provide information 
adequate to properly rate the veteran's skin condition under 
the rating criteria.  

It is also noteworthy that, during the examination, it was 
noted that the veteran had a follow-up examination with 
dermatology in a couple of weeks.  However, a review of the 
outpatient treatment reports fails to reveal that the veteran 
was seen for a follow up examination with dermatology.  

Thus, a remand is required to secure a skin examination that 
is adequate for rating purposes under the rating criteria.  

An April 2004 eye examination report provides a diagnosis of 
diplopia.  However, it is inadequate for determining where 
the diplopia exists.

VA regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2006); see 38 C.F.R. 
§ 19.9 (2006).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected tinea cruris since November 
2003.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
a copy of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.  Any and all VA treatment records 
not already on file must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  In 
particular, the RO should request copies 
of any dermatological evaluation 
conducted after March 2005.  

2.  The veteran should be afforded for a 
VA skin examination to determine the 
severity of his service-connected tinea. 
The examination report should be adequate 
for rating purposes  

3.  The RO should schedule the veteran 
for a VA eye examination to determine the 
nature and severity of his service-
connected post-traumatic esotropia with 
diplopia and bilateral pterygia.  The 
examination, in particular findings 
related to diplopia, should be adequate 
for evaluation purposes.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


